Title: To John Adams from Mathew Carey, 24 October 1821
From: Carey, Mathew
To: Adams, John


				
					Sir,
					Philada. Oct. 24. 1821
				
				Several times since my return home, I have thought it wd be proper to write you on the subject of the Conversation that took place at your table as both business, & a certain reluctance to resume the subject, have prevented me from enacting this purpose.—Further reflexion has convinced me that justice to myself and to the cause of truth, imposes a duty on me, to vindicate the Olive Branch & its author from the acusation you thought proper to press.You advanced two positions—one that the Olive Branch was written expressly with a view to disparage & degrade the New Englanders—& the other that the work was not regarded as worthy of a refutation.The crying injustice done your own greatest work, should make you circumspect in passing sentence on the productions of other people.—My opinions of the people of New England, have expressed in print, & a hundred times in writing, have been and are favourable. I have always regarded the yeomanry of Ma that section of the union, as the pride of the  Nation. They are second to no people on earth in my opinion for urbanity, order, decorum, industry, intelligence, & enterprize. And I have always regard held the aspersions thrown out on them, as marks of base & illiberal minds. I enclose a sketch of them which I published in the Port folio, many Years since—& the same favourable sentiments are expressed in the Book which is so obnoxious to you. I have had arguments without number on this topic, & some of them very violent ones with some of my oldest friends.It is very true, the contents of the Olive Branch bear hard on the Essex junto—on these leaders of sedition,  into whose hands a majority of the voters of the New England states had blindly resigned themselves, by a delusion and infatuation almost unparalleled, & who were gradually leading them step by step to the edge of the frightful precipice of separation and civil war. This,  when I wrote, I believed, & still believe, was the tendency of the a large portion of the public proceedings in Massachusetts, which led these other states blindfold. That such was the view of the great body of the party, I do not believe nor have I asserted, nor even hinted—But I trust I have given ample proof that such were the views of the leaders. For this I might rest satisfied with a bare reference to the work itself, of which whole chapters contain the evidence. But to save you the trouble of examination, I answer a brief sketch of a part of the proof on which the accusation restsTreason was publically preached in the temples of the Living God, when his  creatures went to celebrate his worship—& to evince their approbation of the execrable doctrines, many of those sermons to which the authors deserved to be consigned to penitentiaries, they were ordered to be printed.The rev Mr. Gardiner, in a sermon preached in Boston July 23, 1812, boldly informed his Congregation—“If you do not wish to become the slaves of those who own slaves & who are themselves the slaves of French slaves, you must either, in the language of the day, cut the Connexion, or  so far alter the national Constitution as to insure yourselves a due share in the govt.It was a farce to suppose that during a time of war the Constitution could be altered to put the views of their mouthpieces  of treason, & therefore the only alternative was “cutting the connexion” that is, a separation of the states, with all its bloody consequences.The rev Mr Osgood, in a sermon delivered the same day, at Medford—says.“If at the present no symptoms of civil war appear, they certainly will soon, unless the courage of the war party fail them”—Treachery—“Once hope only remains, that this last stroke of perfidy,” [i.e. the declaration of war against a nation which had unceasingly goaded us,  by almost every possible outrage for fifteen years] “may open the eyes of a besotted & most wretchedly deluded people, that they may awake like a giant from his slumbers, & wreak their vengeance on their betrayers, by driving them from their stations, & placing at helm more skilful & faithful hands.” Now, sir can you for a moment persuade yourself, that this means any thing else but civil war & separation?But it is not on the testimony or approbation of the democratic party alone, that the work rests. Numbers of candid & rational  federalists have expressed approbation nearly as strongly. I shall mention but three—Judge Yates—Wm Rawle—& Nicholas Biddle.Under these circumstances, it is not wonderful, that I appeal from your judgment, which, I am tempted to believe, has been formed without a perusal of the work—at least without a perusal of the whole of it. This wd. not be a very new case. Holt acknowledged to you that he had written a series of papers against your “Defence,” which he had not then read.—Neither you nor I have long to live. We shall soon be summoned to that land “from whence bourne no traveller returns.” The work will survive us both. How long, neither of us can tell. But to be candid, at the risque of being charged with vanity, I do hope that a Book containing a sketch of the history of this Country, during a most eventful period,—fortified throughout with documents as it is—supported by the approbation of some of the best men in the Country—& so generally disposed—will be read with by remote posterity. To their decision, when you, & I are mouldering in our graves, I appeal—and should it appear that the Olive Branch owes its existence to foul or corrupt motives—that I have barely sacrificed truth at the shrine of party, faction, fraud, or falsehood, then, sir may my name be carried into infamy—& may my descendants cover themselves with sackcloth & ashes, as often as they reflect on the conduct of their ancestor.I remain, Sir, / Your obt. hble Servt.
				
					Mathew Carey
				
				
			